DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,949,977. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application merely broaden the scope of claims 1-16 of U.S. Patent No. 10,949,977 by eliminating the elements and their functions of the claims. It has been held that the omission of an element and its functions is an obvious expedient if the remaining elements perform the same function as before. Omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Claim 35 of instant application
Claim 1 of U.S. Patent No. 10,949,977
A method implemented on at least one machine which has at least one processor and at least one storage device, the method comprising: obtaining a target image relating to a lung region, the target image including a plurality of image slices; segmenting the lung region from the target image; identifying an airway structure relating to the lung region; identifying one or more fissures in the lung region; and determining a distance from a point of the lung region to the airway structure; and determining, based on the distance, a pulmonary lobe to which the point of the lung region belongs, wherein the point of the lung region is located in an expansion region of the one or more fissures.
A method implemented on at least one machine which has at least one processor and at least one storage device, the method comprising: obtaining a target image relating to a lung region, the target image including a plurality of image slices; segmenting the lung region from the target image; identifying an airway structure relating to the lung region, comprising: identifying one or more fissures in the lung region; and determining, based on the airway structure and the one or more fissures, one or more pulmonary lobes in the lung region, wherein the identifying one or more fissures in the lung region comprises: identifying a plurality of candidate fissures in the lung region; sorting at least a part of the plurality of candidate fissures based on a sorting algorithm; determining a plurality of values, each of the plurality of values corresponding to one candidate fissure of the plurality of candidate fissures, wherein the plurality of values includes a plurality of normal directions corresponding to the plurality of candidate fissures; classifying, based on the plurality of values, the plurality of candidate fissures into at least two groups; and merging candidate fissures belonging to a same group.


Claim 45 of instant application
Claim 9 of U.S. Patent No. 10,949,977
A system for image segmentation, comprising: at least one storage device storing a set of instructions; and at least one processor in communication with the at least one storage device, when executing the set of instructions, the at least one processor is directed to perform operations including: obtaining a target image relating to a lung region; segmenting the lung region from the target image; identifying an airway structure relating to the lung region: identifying one or more fissures in the lung region; and determining a distance from a point of the lung region to the airway structure; and determining, based on the distance, a pulmonary lobe to which the point of the lung region belongs, wherein the point of the lung region is located in an expansion region of the one or more fissures.
 A system for image segmentation, comprising: a lung segmentation module configured to obtain a target image relating to a lung region and segment the lung region in the target image; an airway identification module configured to identify an airway structure relating to the lung region; a fissure segmentation module configured to identify one or more fissures in the lung region; and a pulmonary lobe segmentation module configured to determine one or more pulmonary lobes based on the airway structure and the one or more fissures, wherein to identify one or more fissures in the lung region, the system is directed to: identify a plurality of candidate fissures in the lung region; sort at least a part of the plurality of candidate fissures based on a sorting algorithm; determine a plurality of values, each of the plurality of values corresponding to one candidate fissure of the plurality of candidate fissures, wherein the plurality of values includes a plurality of normal directions corresponding to the plurality of candidate fissures; classify the plurality of candidate fissures into at least two groups based on the plurality of values; and merge candidate fissures belonging to a same group.


Claim 54 of instant application
Claim 16 of U.S. Patent No. 10,949,977
A non-transitory computer readable medium, storing instructions, the instructions when executed by a processor, causing the processor to execute operations comprising: obtaining a target image relating to a lung region, the target image including a plurality of image slices; segmenting the lung region from the target image; identifying an airway structure relating to the lung region, comprising: identifying one or more fissures in the lung region; and determining a distance from a point of the lung region to the airway structure; and determining, based on the distance, a pulmonary lobe to which the point of the lung region belongs, wherein the point of the lung region is located in an expansion region of the one or more fissures.
A non-transitory computer readable medium, storing instructions, the instructions when executed by a processor, causing the processor to execute operations comprising: obtaining a target image relating to a lung region, the target image including a plurality of image slices; segmenting the lung region from the target image; identifying an airway structure relating to the lung region; identifying one or more fissures in the lung region; and determining, based on the airway structure and the one or more fissures, one or more pulmonary lobes in the lung region, wherein the identifying one or more fissures in the lung region comprises: identifying a plurality of candidate fissures in the lung region; sorting at least a part of the plurality of candidate fissures based on a sorting algorithm; determining a plurality of values, each of the plurality of values corresponding to one candidate fissure of the plurality of candidate fissures, wherein the plurality of values includes a plurality of normal directions corresponding to the plurality of candidate fissures; classifying, based on the plurality of values, the plurality of candidate fissures into at least two groups; and merging candidate fissures belonging to a same group.


	Claims 36-44 and 46-53 are rejected on the ground of nonstatutory obviousness-type double patenting as being dependent upon a rejected base claim, but would be withdrawn from the rejection if their base claims overcome the rejection by the timely filing of a terminal disclaimer.

Allowable Subject Matter
Claims 35-54 would be allowed if overcoming double patenting rejection by the timely filing of a terminal disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011. The examiner can normally be reached Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING Y HSIEH/Primary Examiner, Art Unit 2664